In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of support of the Family Court, Suffolk County, dated April 13, 1976, which, after a hearing, directed the appellate husband to pay $300 biweekly for the support of his wife and two children. Order affirmed, without costs or disbursements. On June 17, 1974 the parties entered into a separation agreement. The husband was to pay $200 per month for the support of his wife and $400 per month for the support of the two children. Both parties were represented by counsel when the separation agreement was drawn. In March, 1976 the wife brought a proceeding for support pursuant to article 4 of the Family Court Act, since the husband had failed to make payments as provided in the separation agreement. On April 13, 1976, a hearing was held, at which the wife was represented by counsel. The husband appeared pro se. At the close of the hearing the court stated that it would order the husband to pay $200 per month for the support of his wife and $400 per month for the support of his two children. Since this case did not involve any question of willfulness, contempt or violation of a prior court order, the Family Court’s statement concerning the husband’s right to counsel, made during the course of the hearing, was sufficient. Aside from the husband’s statement that he understood the petition, it should be noted that the petition merely recited that he had failed to make support payments, as provided by the separation agreement. Thus, the husband had full knowledge of the contents of the petition. We have examined the other points raised by appellants and find them to be without merit. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.